Citation Nr: 0702089	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  06-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis or an 
asbestos-related disability, claimed as a residual of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran was a member of the American Merchant Marine and 
is credited with active military service certified as such by 
the Secretary of Defense under section 410 of Pub. L. 95-202, 
based on 11 oceangoing voyages from October 28, 1942, to 
August 15, 1945.  See 38 C.F.R. § 3.7(x)(15) (2006).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision that denied 
service connection for asbestosis.  The veteran timely 
appealed.

In January 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

The veteran contends that service connection for asbestosis 
or an asbestos-related disability, claimed as a residual of 
asbestos exposure, is warranted. Service department records 
show that the general specifications for ships during the 
veteran's Merchant Marine service had required heated 
surfaces to be covered with an insulating material, and that 
it is highly probable that asbestos products were used.  The 
veteran was assigned as a storekeeper, an oiler, and as an 
assistant engineer aboard ship.

The veteran reported that his duties aboard ship included 
installing pipe insulation, mortar in boilers, and repairs 
and replacement of steam lines to all auxiliary equipment.

The Board notes that the veteran's medical disability 
situation is complex.  The evidence reflects diagnoses of 
nicotine dependence, chronic obstructive pulmonary disease, 
and fatigue.

Chest X-rays taken in March 2000 revealed irregular opacities 
present in the lower and middle zones of 1/0 profusion 
bilaterally, with no pleural abnormalities present.  The 
veteran's treating physician, Paul C. Venizelos, M.D., 
F.C.C.P., indicated that these findings were consistent with 
a diagnosis of bilateral interstitial fibrosis due to 
asbestosis.

Under these circumstances, the Board finds that such medical 
evidence is insufficient to decide the claim on appeal.  A 
well reasoned medical opinion addressing whether the veteran, 
in fact, suffers from asbestosis or an asbestos-related 
disability; and if so, the medical relationship, if any, 
between any such current disability and service, to include 
the likely exposure to asbestos therein, is needed to fairly 
resolve the claim for service connection predicated on 
claimed asbestos exposure.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of respiratory/pulmonary 
problems; and to determine whether it is 
at least as likely as not (50 percent 
probability or more) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to specifically include likely 
exposure to asbestos aboard ships.
 
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of his claim.

2.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning the 
case to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


